Citation Nr: 0312743	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from October 
1950 until August 1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1999 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) which declined to reopen the claim for service 
connection for bilateral hearing loss, and denied service 
connection for residuals of left ear injury.  

By a decision entered in October 2002, the Board denied 
service connection for residuals of left ear injury and 
reopened the claim of service connection for bilateral 
hearing loss to be decided de novo.  The claim for service 
connection for hearing loss underwent further development at 
the Board in October 2002.  Development having been 
completed, the case has been returned to a Member of the 
Board for appropriate disposition.  

The veteran was afforded a personal hearing at the RO in 
August 1999; the transcript of which is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has bilateral sensorineural hearing loss 
disability (as defined by VA regulations) and the medical 
evidence of record relates the hearing loss to his period of 
service, including noise exposure in service.





CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has hearing loss as the 
result of acoustic trauma in service for which service 
connection should be granted. 

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the issue on appeal, it is found 
that the new legal authority does not prevent the Board from 
rendering a decision on this issue, as all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  In addition, although the regulation 
under which the Board undertook further development of the 
evidence has been invalidated, Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), it is pointed out that this decision 
is a complete grant of the benefit sought on appeal for 
service connection for hearing loss, and therefore cannot be 
deemed to violate the appellant's right to due process of 
law.

Pertinent Law and Regulations

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. § 3.303 
(2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Factual Background

The veteran's service medical records are negative for 
complaints or treatment of ear problems or hearing loss.  
Upon examination in August 1954 for release from active duty 
his hearing acuity was recorded as 15/15 in each ear and no 
defect in this regard was noted.  

The post service record contains private clinic notes from 
the Cleveland Clinic showing that the appellant had an ear, 
nose and throat examination in June 1970 where it was 
reported that he had had decreased hearing for three to four 
years.  He rendered a history of having been exposed to an 
explosion in service.  It was noted that there was no recent 
history of noise exposure.  An audiogram of that same date 
revealed a precipitous decline in hearing from the 1000 to 
the 4000 Hertz frequency levels.  A diagnosis of bilateral 
high frequency hearing loss probably incident to acoustic 
trauma in service was rendered.  

The veteran presented testimony upon personal hearing on 
appeal in August 1999 to the effect that he was exposed to 
the loud firing of five-inch guns at close range during 
active duty.  He stated that he began to notice a gradual 
loss of hearing shortly after discharge from service.  

Pursuant to Board development in October 2002, the veteran 
was afforded a VA audiology examination in June 2003.  It was 
noted that the clinical record was reviewed.  The appellant 
indicated that he had had decreased hearing since exposure to 
fire from a five-inch gun during target practice while in the 
Navy.  It was reported that following the noise exposure, he 
experienced ear pain and decreased hearing which he had noted 
for about 20 years.  He related that he had had only minimal 
nose exposure as a college student and insurance salesman 
after service.  

Audiometric evaluation revealed pure tone thresholds of 
25/30/55/60/65 and 20/20/45/55/55 at the 
500/1000/2000/3000/4000 Hertz frequencies in the right and 
left ears, respectively.  Speech recognition scores were 80 
and 82 percent in the right and left ears, respectively.  The 
examiner stated that the veteran had bilateral sensorineural 
hearing loss which was slightly more pronounced on the right 
side.  An opinion was rendered to the effect that based on 
the veteran's historical data, the audiogram in June 1970, 
and the fact that he had no extensive occupational noise 
exposure following discharge from active duty, it was at 
least as likely as not that hearing loss began as a result of 
noise exposure while the veteran was on active duty.  

Legal Analysis

As noted previously, the evidence in this instance does not 
reflect that the appellant sought treatment for any 
complaints relating to his hearing during service, and it is 
noted that hearing was shown to be 15/15 at separation from 
the period of active duty, which was within the range for 
normal hearing at that time.  The Board points out, however, 
that when test results at separation from service do not meet 
the regulatory requirements for establishing a disability at 
that time, the veteran may nevertheless establish service 
connection for current hearing impairment by submitting 
evidence that it is causally related to service.  See 38 
C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court), has found that there is 
no requirement that there be complaints or treatment in 
service before service connection for hearing loss can be 
granted.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The evidence in this instance does indicate that the veteran 
sought treatment for complaints of decreased hearing in 1970 
whereupon he indicated that he had been in some proximity to 
an explosion in service.  He has maintained throughout the 
record that he was exposed to sustained noise exposure from 
powerful guns during target practice exercises in service.  
When evaluated by the VA for compensation and pension 
purposes in May 2003, the examiner referred to historical 
data in the record, as well as the apparent lack of any 
significant occupational noise exposure after the appellant's 
release from active duty and found that current hearing loss 
was reasonably related to active duty.  

The Board observes that the medical evidence of record in 
this instance demonstrates that the veteran currently has 
bilateral hearing loss as defined by VA regulations, and that 
there is a competent medical opinion which supports a 
relationship between the current hearing loss and service.  
The Board thus finds that there is credible and probative 
evidence in this case which supports the veteran's claim that 
bilateral hearing loss is of service onset.  Accordingly, 
service connection for bilateral hearing loss is granted.



ORDER

Service connection for hearing loss is granted.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

